 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 1 of 12

FILED
IN THE UNITED STATES DISTRICT G§EB STATES DISTRICT COURT

ALBUQUERQUE, NEW MEXICO
FOR THE DISTRICT OF NEW MEXICO

FEB 0 3 2020
UNITED STATES OF AMERICA, ) MITCHELL R. ELFERS
_ ) CLERK
Plaintiff, )
)
VS. ) Cr. No. 19-02320-MV
)
ERVIN YAZZIE, )
)
Defendant. )
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
Ervin Yazzie, and the Defendant’s counsel, Robert Gorence:

REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

2. The Defendant further understands the Defendant’s rights:
a. to be prosecuted by indictment;
b. to plead not guilty, or having already so pleaded, to persist in that plea;
C. to have a trial by jury; and
d. at a trial:
i. to confront and cross-examine adverse witnesses,

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 2 of 12

il. to be protected from compelled self-incrimination,
lil. to testify and present evidence on the Defendant’s own behalf, and
iv. to compel the attendance of witnesses for the defense.

WAIVER OF RIGHTS AND PLEA OF GUILTY

3, The Defendant agrees to waive these rights and to plead guilty to Count 1 of the
information, charging a violation of 18 U.S.C. §§ 1153, and 1111, that being Second Degree
Murder, an Indian Country crime, and Count 2 of the information, charging a violation of 18
U.S.C, §§ 1153 and 1201(c), that being Conspiracy to Commit Kidnapping.

SENTENCING

4. The Defendant understands that the maximum penalty provided by law for the
offense of Second Degree Murder, Aiding and Abetting, an Indian Country crime is:

a. imprisonment for a period of life;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to the
Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than five years to follow any term of
imprisonment. (If the Defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the Defendant’s supervised release could be revoked — even on the
last day of the term — and the Defendant could then be returned to another

period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.
2

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 3 of 12

5. The Defendant understands that the maximum penalty provided by law for the offense of
Conspiracy to Commit Kidnapping is:

a. imprisonment for a period of life;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to the
Defendant or pecuniary loss to the victim;

C. a term of supervised release of not more than five years to follow any term of
imprisonment. (Ifthe Defendant serves a term of imprisonment, is then
released on supervised release, and violates the conditions of supervised
release, the Defendant’s supervised release could be revoked — even on the
last day of the term — and the Defendant could then be returned to another

period of incarceration and a new term of supervised release.);

d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.
6. The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.
| ELEMENTS OF THE OFFENSE
7. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

Count 1: 18 U.S.C. §§ 1153, and 1111, that being Second Degree Murder, an Indian

Country crime.
First: The defendant caused the death of John Doe;
Seconda: The defendant killed John Doe with malice aforethought;

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 4 of 12

Third: The killing took place in Indian Country;
Fourth: The defendant is an Indian.
Count 2: 18 U.S.C. §§ 1153 and 1201(c), that being Conspiracy to Commit Kidnapping,

an Indian Country crime.

First: The defendant agreed with at least one other person to commit
kidnapping;
Second: One of the conspirators engaged in at least one overt act furthering

the conspiracy’s objective;

Third: The defendant knew the essential objective of the conspiracy;
Fourth: The defendant knowingly and voluntarily participated;
Fifth: There was interdependence among the members of the conspiracy;

that is, the members in some way or manner intended to act

together for their shared mutual benefit within the scope of the

conspiracy.

DEFENDANT’S ADMISSION OF FACTS
8. By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offenses to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offenses to which I am pleading guilty beyond a reasonable
doubt, including any facts alleged in the information that increase the statutory minimum or
maximum penalties. I specifically admit the following facts related to the charges against me,
and declare under penalty of perjury that all of these facts are true and correct:

I, Ervin Yazzie, an enrolled member of the Navajo Nation and “Indian” under

federal law did conspire with Darrell Desiderio to kidnap John Doe on June 7, 2018.

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 5 of 12

By aiding, assisting, and encouraging Darrell Desiderio in the kidnaping of John
Doe, L acted with callous and wanton disregard for the heath and safety of John Doe
and assisted and caused his death. Prior to June 7, 2018, I agreed to assist Darrell
Desiderio acquire a vehicle. Around 11:00 p.m. on June 7, 2018, as I was walking
through Gallup, New Mexico, I was approached by John Doe who was driving a
brown Chevrolet truck. Doe asked me if I knew where we could find some women
who would want to “party.” Knowing that Darrell Desiderio wanted a vehicle, I
lied to John Doe and told him that my friend, Darrell Desiderio, knew some women
who would be willing to party. Doe agreed to give me a ride to Darrell Desiderio’s
location under the misapprehension that we would pick up Darrell Desiderio who
would take us to meet some women. J used my cellular telephone to call Darrell
Desiderio and notified him that Doe and I would pick him up. After picking up
Darrell Desiderio, the three of us drove north of Gallup. Darrell Desiderio
instructed John Doe to drive toward a remote area known as “China Springs.”
Darrell Desiderio lied to Doe to convince him to drive to the remote area so we could
rob him. After passing a windmill on China Springs Road, Darrell Desiderio
instructed Doe to stop the vehicle. Darrell Desiderio pressed a knife to Doe’s neck
and Doe pulled over the vehicle within the external boundaries of the Navajo
Nation, in “Indian Country,” in the District of New Mexico. Doe turned off the
vehicle and put the keys in his pocket. Darrell Desiderio told me to retrieve the
keys from Doe’s pocket._I told Doe not to resist and I reached my hand across
Doe’s lap to retrieve the keys. As I attempted to retrieve, the keys, Doe slashed me

with a sharp instrument. Darrell Desiderio stabbed John Doe and the two tumbled

 
 

   
   
   
  
  
  
  
   
  
  
   
  
  
   
   
  
   
  
  
  
  
  
 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 6 of 12

out of the vehicle. J attempted to stop my neck from bleeding as Darrell Desiderio

continued stabbing Doe. While I tended to my injured neck, I lost sight of Darrell

Desiderio and Doe as they moved down the roadway in the darkness. A few

minutes later, Darrell Desderio returned to my location near the brown Chevrolet

truck with Doe’s keys in his hand. Darrell Desiderio instructed me to get in the bed
of the truck and drove me away from China Springs. Doe died from the stab
wounds inflicted by Darrell Desiderio. The next day, Darrell Desiderio told me he
burned Doe’s truck and instructed me not to go to the hospital or tell anyone about
the murder of Doe.

9. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crimes to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

RECOMMENDATIONS

10. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as
follows:

a. As of the date of this agreement, the Defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a),
so long as the Defendant continues to accept responsibility for the

Defendant’s criminal conduct, the Defendant is entitled to a reduction of two

  

levels from the base offense level as calculated under the sentencing

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 7 of 12

guidelines, and if applicable, a reduction of an additional offense level
pursuant to USSG § 3E1.1(b). Further, the United States is free to withdraw
this recommendation if the Defendant engages in any conduct that is
inconsistent with acceptance of responsibility between the date of this
agreement and the sentencing hearing. Such conduct would include
committing additional crimes, failing to appear in Court as required, and/or
failing to obey any conditions of release that the Court may set.
b. The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. If the Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of
the parties’ recommendations, the Defendant’s final sentence is solely within
the discretion of the Court.
11. Apart from the recommendations set forth in this plea agreement, the United

States and the Defendant reserve their rights to assert any position or argument with respect to

the sentence to be imposed, including but not limited to the applicability of particular sentencing

guidelines, adjustments under the guidelines, departures or variances from the guidelines, and the

application of factors in 18 U.S.C. § 3553(a).

 

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 8 of 12

12. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court including, but not limited to,
information about the recommendations contained in this agreement and any relevant conduct
under USSG § 1B1.3.

DEFENDANT’S ADDITIONAL AGREEMENT

13. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

14. The Defendant agrees that, upon the Defendant’s signing of this plea agreement,
the facts that the Defendant has admitted under this plea agreement as set forth above, as well as
any facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

15. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5), or (2)
the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of

  

  

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 9 of 12

any obligation it had under the agreement and defendant shall be subject to prosecution for any
federal, state, or local crimes which this agreement otherwise anticipated would be dismissed or
not prosecuted.
RESTITUTION

16. The parties agree that, as part of the Defendant’s sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
WAIVER OF APPEAL RIGHTS

17. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s convictions and any sentence
and fine within or below the applicable advisory guideline range as determined by the Court, as
well as any sentence imposed below or within the Guideline range upon a revocation of
supervised release in this cause number. The Defendant specifically agrees not to appeal the
Court’s resolution of any contested sentencing factor in determining the advisory sentencing
guideline range. In other words, the Defendant waives the right to appeal both the Defendant’s
convictions and the right to appeal any sentence imposed in this case except to appeal the
Defendant’s sentence to the extent, if any, that the Court may depart or vary upward from the
advisory sentencing guideline range as determined by the Court. In addition, the Defendant
agrees to waive any collateral attack to the Defendant’s convictions and any sentence, including
any fine, pursuant to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ, except on the

issue of defense counsel’s ineffective assistance.
 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 10 of 12

GOVERNMENT’S ADDITIONAL AGREEMENT

18. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. Following sentencing, the United States will move to dismiss the indictment
in CR 19-02320-MV with respect to Ervin Yazzie.
b. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present information.

19. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

20. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). There have been no promises from anyone as to what
sentence the Court will impose. The Defendant also represents that the Defendant is pleading
guilty because the Defendant is, in fact, guilty.

VIOLATION OF PLEA AGREEMENT

21. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation including, but not limited to, any
crimes or offenses contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this

prosecution.

10
  

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 11 of 12

SPECIAL ASSESSMENT

22. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $200 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

23. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement
is effective upon signature by the Defendant and an Assistant United States Attorney.

A CG |
AGREED TO AND SIGNED this 3 day of foe , 2020.

JOHN C. ANDERSON
United States Attorney

 

Joseph M. Spindle

Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which he is pleading guilt o my knowledge, my client’s decision

to enter into this agreement is an informed an
Conon.

  
   
 

 

Robert Gorence

Attorney for the Defendant

  

 
 

 

Case 1:19-cr-02320-MV Document 45 Filed 02/03/20 Page 12 of 12

I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.
L4-) was

Ervin Yazzie
Defendant

12
